Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/15/2021 has been entered.  Claims 1-20 remain pending.  
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
(a) Regarding claim 1: 
(i) The Applicant argues that drawings cannot be relied upon to disclose the claimed apex angle. 
(ii) The Examiner respectfully disagrees. Drawings can anticipate claims if they clearly show the structure which is claimed and even if not to scale they may still be relied upon for what they reasonably disclose, see MPEP 2125. In this instance, measurements are not necessary as Hamel discloses in Figure 4 that the apex angle is clearly and obviously slightly less than 45 degrees which anticipates the claimed range. For this reason, the rejection is hereby maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a blade thickness … which is normal to said chord and which is defined as a maximum circumferential distance between a pressure surface and a suction surface of each blade” which is indefinite because the claims require the distance be both normal to the chord and a circumferential distance (i.e. some distance along the circumferential direction). 
As the chord is not perpendicular to the circumferential direction (see chord C of Figures 4C and 7A-C wherein the circumferential direction is shown as pitch S and disclosed as being a circumferential distance on Page 8 Lns 6-7), it is impossible for the claimed chord length to meet both requirements. 
For the purpose of examination, based upon context from the written description and figures of the present application (Page 7 Lns 27-29; Figs 4B & 7A-C), the blade thickness will be interpreted as the maximum distance between pressure and suction surfaces of the blade along a direction perpendicular to the chord. 
Claim 13 further recites the limitation "cosine of a blade inlet angle".  There is insufficient antecedent basis for this limitation in the claim as a blade inlet angle β1 has already been defined in the claim.
Claims 14-16 depend from claim 13 and inherit all deficiencies of the parent claim. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160214727 to Hamel.
(a) Regarding claim 1: 
(i) Hamel discloses a boundary layer ingestion fan system (boundary layer ingestion fan 106, Par 0024, Fig 1) for location aft of the fuselage of an aircraft (Fig 1), comprising: 
a nacelle (nacelle 312, Par 0030, Fig 4) defining a duct (duct 316, Par 0030, Fig 4); 
the nacelle arranged on an aft end of the fuselage and configured to ingest boundary layer airflow flowing over an outer surface of the fuselage (Figs 1-2),
a fan (BLI fan 106, Par 0030, Fig 4) located within the duct (Fig 4), 
the fan comprising a hub (rotor shaft 306, Par 0030, Fig 4) arranged to rotate around a rotational axis (centerline axis 302, Par 0030, Fig 4) and a plurality of blades attached to the hub (Par 0030, Fig 4), each of which has: 
a span from a root (radially innermost portion of blades 308 within duct 316, Par 0030, Fig 4) at the hub (Fig 4) defining a 0 percent span position to a tip (radially 
a plurality of outlet guide vanes (support vanes 310, Par 0030) aft of the fan (Fig 4); 
an afterbody (inner casing 314) aft of the plurality of outlet guide vanes (Fig 4) and which tapers to an apex (portion of inner casing 314 near centerline axis 302, Fig 4) having an apex angle with respect to the rotational axis of between 35 and 45 degrees (reasonably disclosed in Figure 4).   
(b) Regarding claim 19: 
(i) Hamel discloses the fan system of claim 1. 
(ii) Hamel further discloses wherein the hub has a negative hade angle with respect to the rotational axis at an axial position coincident with the leading edge of the blades (Fig 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 20180051716 to Cheung as evidenced by US 20060043236 to Campbell.
(a) Regarding claim 2: 
(i) Hamel discloses the fan system of claim 1. 
(ii) Hamel suggests (Fig 4) but does not explicitly disclose wherein the afterbody has an apex angle of 40 degrees. However, the Applicant has not disclosed criticality nor any new or unexpected results from having an apex angle of 40 degrees. 
(iii) Cheung is also in the field of boundary layer ingestion (BLI) fans (300) and teaches wherein an afterbody (tail cone 318) is shaped to minimize drag on the BLI fan system (Par 0037), of which the apex angle (taper angle) is well-known in the art as a variable which affects aerodynamic performance as evidenced by the method of Campbell (Campbell: Par 0005, taper angle T; step 602, Fig 6), establishing the apex angle as a result effective variable. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apex angle of the disclosed application numbers to that as claimed through routine optimization of a result effective variable, which requires only ordinary skill in the art, in order to minimize drag on the fan system (Cheung: Par 0037). 





Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 20160273547 to Gallagher.
(a) Regarding claims 3-6: 
(i) Hamel discloses the fan system of claim 1. 
(ii) Hamel further discloses wherein each of the plurality of blades has a stagger angle relative to the rotational axis (each blade must have a stagger angle at each and every span position of the blade). 
(iii) Hamel does not explicitly disclose wherein the stagger angle: 
is 40 degrees or greater at the 0 percent span position;
is 60 degrees or less at the 100 percent span position;
is 40 degrees or greater at all span positions on the blade; or
is 60 degrees or less at all span positions on the blade.
(iv) Gallagher is also in the field of fan systems (“fan section”, see abstract) and teaches: 
a fan (42, Par 0051, Fig 2A) comprising a plurality of blades (74, Par 0051, Fig 2A), 
each blade having a plurality of span positions from 0% - 100% span (Par 0054, Fig 3B), 
each span position having a stagger angle (stagger angle α, Par 0077, Fig 4), and 
wherein the stagger angle for all span positions is about 55 degrees (Par 0077). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stagger angle as disclosed by Hamel to those as taught by Gallagher for the purpose of improving aerodynamic efficiency, structural integrity, and vibration mitigation (Par 0055) to provide very high efficiency operation, relatively high stall margins, and being compact and lightweight relative to thrust capability (Par 0078). 
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 8689538 to Sankrithi.
(a) Regarding claims 7-9: 
(i) Hamel discloses the fan system of claim 1. 
(ii) Hamel further discloses wherein, for each one of said plurality of blades, a leading edge (16) and a trailing edge (18) define, for each span position, a chord (20) therebetween having a chord length (Fig 1C).  
(iii) Hamel does not explicitly disclose wherein, for each one of said plurality of blades:
the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1 or greater; 
the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1.25 or greater; nor
wherein the ratio of chord lengths between the 0 and 25 percent span positions to the chord length at the 100 percent span position is 1.25 or greater. 
(iii) Sankrithi is also in the field of fans (see title) and teaches: 
a fan blade (blade 1608, Fig 16), 
wherein a chord length at a 0 percent span position (root chord 1612, Fig 16) is about 3-4 times greater than the chord length at a 100 percent span position (radially outer tip of blade 1608, Fig 1), and 
wherein the chord lengths taper from a maximum chord length at the 0 percent span position to a minimum chord length at the 100 percent span position (Fig 16), with all chord lengths from the 0 to 25 percent span locations being reasonably disclosed as being greater than 1.25 times the chord length at the 100 percent span position (Fig 16). 
. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 8689538 to Sankrithi in further view of US 20190383295 to Eggers.
(a) Regarding claim 10:  
(i) The proposed combination teaches the fan system of claim 7. 
(ii) The proposed combination does not explicitly teach wherein the ratio of chord lengths between the 75 and 100 percent span positions to chord length at the 100 percent span position is 1 or less.
(iii) Eggers is also in the field of fan blades (fan blades 126) and teaches: 
a plurality of fan blades (fan blades 126, Par 0053, Fig 4), 
each of the plurality of fan blades having a span from a 0 percent span position (radially inner portion of blades 126, Fig 4) to a 100 percent span position (radially outer portion of blades 126, Fig 4); 
wherein a chord length of each blade decreases along a span direction from a local maximum chord length proximate the 0 percent span position (local maximum 226, Par 0053, Fig 4) to a local minimum chord length (local minimum 228, Par 0053, Fig 4) proximate the outer half of the span (Fig 4), and 
the chord length increases along the span direction to a local maximum chord length proximate the blade tip (local maximum 230, Par 0053, Fig 4) thereby creating a widened blade tip (Par 0053, Fig 4).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of blades as taught by the proposed combination with the local minimum chord length as taught by Eggers for the purposes of moving consistent amounts of air throughout the chord of the blades and funneling the airflow (Par 0035), accelerating the airflow (Par 0036), and initiating a funnel-shaped outlet airflow (Par 0053; such as flow passage 316 of Hamel which increases in cross-sectional area in a downstream direction as shown in Figures 4 & 5 of Hamel). 

Claim 11-12, 17-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson. 
	(a) Regarding claim 11:
		(i) Hamel discloses the fan system of claim 1. 
		(ii) Hamel further discloses, for each one of said plurality of blades: 
a leading edge (322, Par 0033, Fig 4) and a trailing edge (324, Par 0033, Fig 4) defining, for each span position, a chord (line connecting leading and trailing edges at each span location, Fig 4) therebetween; and
a blade thickness defined for each span position thereof which is normal to said chord and which is defined as a maximum circumferential distance between a pressure surface and a suction surface of each blade (blades must have some 
(ii) Hamel does not explicitly disclose wherein a ratio of blade thickness at the 0 percent span position to chord length at the 0 percent span position is 0.1 or greater.
(iii) Johnson is also in the field of blades (propellers 54/56) and teaches a plurality of blades (propellers 54/56), each of which has: 
a span from a hub (hub radius R3, Fig 1) defining a 0 percent span position to a tip (tip radius R4, Fig 1) defining a 100 percent span position and a plurality of span positions therebetween(Fig 1), 
a leading edge (upstream edge of propellers 54/56, Figs 1/7) and a trailing edge (downstream edge of propellers 54/56, Figs 1/7) defining, for each span position, a chord (chord C, Fig 7) therebetween having a chord length, a blade thickness (thickness T, Fig 7) defined for each span position thereof which is normal to said chord and which is defined as a maximum distance between a pressure surface and a suction surface of each blade (Fig 7); 
wherein a ratio (thickness to chord ratio, “T/C”, Col 8 Lns 56-59) of blade thickness at the 0 percent span position to chord length at the 0 percent span position is 0.1 or greater (T/C = 0.14 at hub, Col 8 Lns 58-59, Claims 12/15).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade thickness at the 0 percent span position as disclosed by Hamel to be 0.14 the chord length at the 0 percent span position as taught by Johnson for the purpose of improving transfer efficiency (Col 9 Lns 44-56) as well as improving performance and fuel burn, having reduced weight, and reducing noise (Col 8 Lns 25-26/56-59). 
claim 12: 
	(i) The proposed combination teaches the fan system of claim 11. 
(ii) The proposed combination further teaches wherein, for each one of said plurality of blades, a ratio of blade thickness at the 100 percent span position to chord length at the 100 percent span position is 0.02 (Johnson: T/C = 0.02 at tip, Col 8 Lns 58-59, Claims 12/15).
(c) Regarding claims 17-18: 
		(i) Hamel discloses the fan system of claim 1. 
(ii) Hamel does not explicitly disclose wherein a hub-tip ratio of the fan, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, is from 0.45 to 0.55; nor wherein the hub-tip ratio of the fan is 0.5. 
(iii) Johnson further teaches wherein a hub-tip ratio of the fan, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, is from 0.45 to 0.55; and wherein the hub-tip ratio of the fan is 0.5 (Col 8 Lns 42-44; Claims 4 & 11).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub-tip ratio as disclosed by Hamel to be 0.5 as taught by Johnson for the purpose of improving aerodynamic performance (Col 8 Lns 35-42). 
(d) Regarding claim 20: 
(i) Hamel discloses the fan system of claim 19. 
(ii) Hamel does not explicitly disclose wherein the hade angle is between -10 and -20 degrees with respect to the rotational axis.
Johnson further teaches wherein a negative hade angle (“R5 greater than R3”, Col 9 Lns 35-43, Fig 1; claim 22) affects the diffusion of flow and flow velocity near a hub of a fan blade (Col 9 Lns 39-41) which determines the reduction of losses and improvement of efficiency (Col 9 Lns 41-43), thereby establishing it as a result effective variable. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative hade angle as disclosed by Hamel to the claimed range through routine optimization of a result effective variable, which requires only ordinary skill in the art, to minimize losses and maximize efficiency (Johnson: Col 9 Lns 42-43).
	
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 20040136831 to Barb as evidenced by US 5352092 to Ferleger and US 2592471 to Sawyer. 
	(a) Regarding claims 13-16:
		(i) Hamel discloses the fan system of claim 1. 
		(ii) Hamel further discloses, for each one of said plurality of blades: 
a leading edge (322, Par 0033, Fig 4) and a trailing edge (324, Par 0033, Fig 4) defining, for each span position, a chord (line connecting leading and trailing edges at each span location, Fig 4) therebetween; and
a blade thickness defined for each span position which is normal to said chord and which is defined as a maximum circumferential distance between a pressure surface and a suction surface of each blade (blades must have some thickness between 
a circumferential pitch between each one of said plurality of blades (must exist for all blades 308); 
a blade inlet angle β1 which is the angle of a camber line at the leading edge relative to the rotational axis (must exist for all blades 308); 
a blade blockage which is the ratio of the blade thickness to the product of the circumferential pitch and the cosine of a blade inlet angle (must exist for all blades 308).
(ii) Hamel does not explicitly disclose wherein the blade blockage is: 
0.25 or greater at the 0 percent span position; 
0.6 or greater at the 0 percent span position; 
0.25 over the inner 25 percent of span; nor 
0.4 over the inner 10 percent of span.
(iii) The Applicant has disclosed no criticality nor any new or unexpected results of the above blockage values.  Barb is also in the field of blades (see title) and teaches wherein blockage affects blade performance as well as stresses on a hub (Par 0008/0026) thereby recognizing blockage as a result effective variable which is known in the art to be a function of the maximum thickness of a blade divided by the space between those blades as evidenced by Ferleger (Col 5 Lns 58-59) and that the space between blades is a product of blade pitch length at a particular span location and the cosine of a leading edge blade inlet angle as evidenced by Sawyer (Col 4 Equation 7; where α is width between adjacent blades Col 3 Ln 70, b is blade pitch Col 4 Ln 28, θ is blade inlet angle θ1 at the leading or edge Col 4 Ln 33, and τ = 0 at the leading edge Col 4 Lns 32-35). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745